             Case 2:13-cr-00282-MJH Document 32 Filed 07/29/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     )
                                              )
                                              )
        v.                                    )       Criminal No. 13-282
                                              )
BRUCE BROWN                                   )


                        OPINION and ORDER ON PETITION FOR
                      COMPASSIONATE RELIEF DUE TO COVID-19

   By letter dated June 13, 2020, and docketed on June 23, 2020, Defendant Bruce Brown filed

a pro se “Compassionate Release Petition due to COVID-19.” ECF No. 28. Although not

specifically cited in his pro se motion, Defendant is seeking compassionate release for

“extraordinary and compelling reasons” pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A)(i). Mr. Brown submits that release is warranted because he has only 20 months

left to serve of his original 120-month sentence, he has never committed acts of violence, he has

a viable home release plan with plans to reopen his business, and he has an increased risk of

complications due to his medical conditions should he contract the COVID-19 virus. The

government opposes Defendant’s request for release because Defendant failed to exhaust

administrative remedies and he cannot show “extraordinary and compelling reasons.” ECF No.

31. For the reasons set forth below, Defendant’s Petition will be denied.

   I.         Exhaustion of Administrative Remedies

        Pursuant to section 3582(c)(1)(A) a defendant may bring a compassionate release motion

“after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring the motion on the defendant’s behalf or the lapse of 30 days from receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §
          Case 2:13-cr-00282-MJH Document 32 Filed 07/29/20 Page 2 of 8




3582(c)(1)(A). The Warden denied Defendant’s May 2, 2020 request for compassionate release

on May 11, 2020, because Defendant did not have a terminal disease. ECF No 31-2. The instant

Petition was filed on June 23, 2020, which is more than 30 days from May 11, 2020. The

government acknowledges that thirty days has passed since the Warden denied Defendant’s

request for release, but argues Petition is not ripe because the denial was based on Mr. Brown not

having a terminal disease, not “on medical records regarding whether the Defendant had a

debilitating medical condition.” ECF No. 31, at 4. The distinction pointed out by the

government has no effect on whether Defendant’s Petition’s is ripe since it was filed after “the

lapse of 30 days from [the Warden’s] receipt of [Defendant’s] request” for compassionate

release.” 18 U.S.C. § 3582(c)(1)(A). The statute “‘requires the defendant either to exhaust

administrative remedies or simply to wait 30 days after serving his petition on the warden of his

facility before filing a motion in court.’” United States v. Somerville, Cr. No. 12-225, Opinion,

May 29, 2020, at 8, ECF No. 93 (quoting United States v. Haney, No. 19-541, 2020 WL

1821988, at *3 (S.D.N.Y. Apr. 13, 2020) (emphasis added). Therefore, because thirty days have

passed since Defendant’s request to the Warden for compassionate release, his Petition is ripe

and the Court has jurisdiction over Defendant’s Motion.

   II.     Background

   On November 13, 2013, Defendant waived prosecution by Indictment before the Honorable

Terrence F. McVerry (ret.) and entered a plea of guilty to a one-count Information charging him

with Possession with Intent to Distribute one Kilogram or More of Heroin, in violation of 21

U.S.C. §§ 8461(a)(1) and 841(b)(1)(A)(i). Cr. No. 13-282, ECF Nos. 20 & 21. He was

sentenced that same day to a period of 120 months’ imprisonment, to be followed by 5 years’

supervised release. Cr. No. 13-282, ECF No. 22. Defendant is incarcerated at the Federal

                                                 2
             Case 2:13-cr-00282-MJH Document 32 Filed 07/29/20 Page 3 of 8




Correctional Institution at Loretto, Pennsylvania. According to the Bureau of Prisons, his

expected release date is March 14, 2022.

    Mr. Brown is 55 years of age. His stated medical conditions are uncontrolled hypertension,

borderline diabetes, and severe allergies. He states that, were he to contract COVID-19 while

confined at FCI-Loretto, he would be unable to quarantine or take appropriate recommended

Centers for Disease Control (“CDC”) COVID-19 virus risk reduction and prevention self-care

measures. As such, he requests that he be released to home-confinement at his residence in

McKeesport, Pennsylvania, where he would support himself by reopening his gym business.1 He

states that he is a good candidate for home confinement, because he has never committed acts of

violence in or out of prison, he has had no incident reports or misconduct while incarcerated, and

he would be a viable citizen upon release.

    The government maintains that Mr. Brown’s medical conditions do not qualify as serious

medical conditions establishing extraordinary and compelling reasons for release. ECF No. 31,

at 4-5. The government argues that, even if Mr. Mason qualified for compassionate release, the

section 3553(a) factors, specifically, the crime for which he is currently incarcerated, do not

favor release.

    III.      Analysis

           A. Applicable Law

              The First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), provides, in relevant part:

           (c) Modification of an Imposed Term of Imprisonment. —The court may not
           modify a term of imprisonment once it has been imposed except that—
                 (1) in any case—



1
 In his request for compassionate release submitted to the Warden he stated he would support himself
with income from his rental properties. ECF No. 31-1, at 2.
                                                   3
          Case 2:13-cr-00282-MJH Document 32 Filed 07/29/20 Page 4 of 8




                (A) the court, . . . upon motion of the defendant . . .may reduce the term
                of imprisonment (and may impose a term of probation or supervised
                release with or without conditions that does not exceed the unserved
                portion of the original term of imprisonment), after considering the factors
                set forth in section 3553(a) to the extent that they are applicable, if it finds
                that—
                    (i) extraordinary and compelling reasons warrant such a reduction; . . .
18 U.S.C. § 3582(c)(1)(A)(i).

The First Step Act directs analysis, for extraordinary and compelling reasons, to the Sentencing

Commission’s applicable policy statement, which provides in relevant part that, after considering

the section 3553(a) factors, the court may reduce a term of imprisonment if it determines that--

        (1)     (A) Extraordinary and compelling reasons warrant the reduction; . . . .

        (2) The defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and

        (3) The reduction is consistent with this policy statement.

U.S.S.G. §1B1.13 (Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)
(Policy Statement)).

The Sentencing Commission Commentary to the Policy Statement describes medical

circumstances that qualify as “extraordinary and compelling”. U.S.S.G. § 1B1.13, comment

(n.1(A)). Mr. Brown does not meet any of these medical parameters.2 The Commentary, at




2
  Identified medical circumstances are: that the defendant is suffering from a terminal illness; that the
defendant is suffering from a serious physical or medical condition; that the defendant has a serious
functional or cognitive impairment; or that the defendant’s deteriorating physical or mental health, due to
aging, substantially diminishes his ability for self-care. U.S.S.G. § 1B1.13, comment (n.1(A)). Said
Commentary, at Subsection (B), provides that extraordinary and compelling reasons exist where the
defendant is at least 65 years of age, has served at least 10 years or 75 percent of his term of
imprisonment, and the defendant is experiencing a serious deterioration in physical or mental health due
to aging,. U.S.S.G. § 1B1.13, comment (n.1(B)). Subsection (C) concerns family circumstances not
applicable in this case. U.S.S.G. § 1B1.13, comment (n.1(C)).
                                                     4
          Case 2:13-cr-00282-MJH Document 32 Filed 07/29/20 Page 5 of 8




subsection (D), provides a catch-all provision, permitting release where there exists an

extraordinary and compelling reason other than, or in combination with, the reasons set forth

within the other Commentary sections. U.S.S.G. § 1B1.13, comment (n.1(D)).

       B. Discussion

               1. Section 3553(a) Factors

       Pursuant to 18 U.S.C. § 3582(c)(1)(A) and the Sentencing Commission’s Policy

Statement, a Court may reduce a defendant’s sentence “after considering the factors set forth in

18 U.S.C. § 3553(a), to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A); U.S.S.G.

§ 1B1.13, p.s. This Court did not sentence Mr. Brown. Ordinarily, the Court would have access

to the same materials available to the sentencing Court at the time of sentencing, such as a

Presentence Investigation Report (“PSR”), sentencing memorandum by the defendant and the

government, and other materials submitted at the time of sentencing. In this case, Mr. Brown

waived prosecution by indictment and preparation of a PSR. Therefore, the Court has no

information regarding Mr. Brown’s background and criminal history. The government asserts

that the Defendant is a danger to the community based solely on his offense of conviction. ECF

No. 31, at 5. Mr. Brown’s drug trafficking crime, involving over one kilogram of heroin, is a

serious offense, which is further supported by his lengthy prison sentence of 120 months. In

contrast, Mr. Brown’s prompt agreement to waive prosecution by indictment and proceed

directly to a plea and sentence indicates an acceptance of responsibility that saved the

government from expending valuable resources. In addition, the government does not dispute

Mr. Brown’s assertions that he has not otherwise committed an act of violence, that he has had

no infractions while incarcerated, and that he has an extended family support system awaiting

him if he is released. Under such circumstances full assessment of the section 3553(a) factors is

                                                 5
          Case 2:13-cr-00282-MJH Document 32 Filed 07/29/20 Page 6 of 8




not possible. Therefore, the Court will proceed to consideration of whether extraordinary and

compelling reasons exist to warrant a reduction of Mr. Brown’s sentence.

                2. Extraordinary and Compelling Reasons

        Mr. Brown must demonstrate “extraordinary and compelling reasons” for compassionate

release. As discussed above, the Sentencing Commission Commentary to the Policy Statement

describes medical circumstances that qualify as “extraordinary and compelling”. U.S.S.G. §

1B1.13, comment (n.1(A)). Under such circumstances, he has not demonstrated “extraordinary

and compelling reasons.”

        Mr. Brown cites his uncontrolled hypertension, borderline diabetes, and severe allergies

as conditions that satisfy the “extraordinary and compelling reasons” standard under §

3582(c)(1)(A)(i), as elaborated by the Sentencing Commission in U.S.S.G. § 1B1.13, because it

places him at higher risk for complications should he contract the virus. The CDC indicates that

persons with hypertension “might be at an increased risk for severe illness from COVID-19.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (updated July 17, 2020). However, the CDC’s statement is based on “mixed

evidence.”3 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-

table.html Although Mr. Brown claims his hypertension is “uncontrolled,” there is no evidence

to support this statement. Mr. Brown’s prison medical record dated April 20, 2020, submitted by

the government, indicates that Mr. Brown does have hypertension, but does not indicate that it is

uncontrolled. ECF No. 31-3. In his request for compassionate release, as submitted to the




3
  Mixed evidence is defined as “multiple studies that reached different conclusions about risk associated
with the condition.” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-
table.html

                                                    6
            Case 2:13-cr-00282-MJH Document 32 Filed 07/29/20 Page 7 of 8




Warden, he states that he is taking amlodipine, which is a medication used to treat hypertension.

ECF No. 31-1. Mr. Brown’s medical record dated January 10, 2020, indicates that he has no

history of diabetes. ECF No. 31-4. His asserted borderline diabetes is not a condition that

increases his risk of severe illness from COVID-19. The CDC indicates that persons with Type

2 diabetes are at an increased risk of severe illness from the virus, and persons with Type 1

diabetes may be at increased risk, but does not address persons with borderline diabetes.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html#diabetes. The CDC also does not address persons with severe allergies as

presenting an increased risk of severe illness from COVID-19. The Court finds that, although

Mr. Brown’s hypertension might place him at risk of severe illness if he contracts COVID-19,

his medical conditions do not qualify as extraordinary and compelling release for compassionate

release.

           Finally, the catchall, “other reasons” from the Sentencing Guidelines Commentary,

USSG 1B1.13, comment (n1.(D)), does not justify Mr. Brown’s release. Importantly, Mr.

Brown has not contracted the virus, despite there being sixteen active cases of COVID-19

reported at FCI-Loretto (seventeen inmates and six staff). https://www.bop.gov/coronavirus/ (as

of July 29, 2020). The Court recognizes and considers the potential for Mr. Brown’s exposure to

the COVID-19 virus at FCI-Loretto. Unfortunately, that potential exists anywhere in society.

The Bureau of Prisons is taking the necessary steps and precautions to protect inmates from the

spread of the COVID-19 virus. https://www.bop.gov/coronavirus/covid19_status.jsp In

addition, there is no indication that Mr. Brown’s medical needs are not being addressed at FCI-

Loretto. The Court is sympathetic to Mr. Brown’s concerns about potential complications

caused by COVID-19 should he contract the virus, specifically in light of his hypertension.

                                                 7
         Case 2:13-cr-00282-MJH Document 32 Filed 07/29/20 Page 8 of 8




However, “the mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release.” United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020)). When considering all circumstances impacting Mr.

Brown, even in combination, such do not constitute extraordinary or compelling reasons for

compassionate release to home confinement.

        Accordingly, the Court denies Defendant’s Motion.



       AND NOW, this 29th day of July, 2020, it is HEREBY ORDERED that Defendant’s

Compassionate Release Petition due to COVID-19, ECF No. 28, is DENIED.


                                             BY THE COURT:


                                             Marilyn J. Horan
                                             United States District Judge




cc:    Bruce Brown, pro se
       No. 06148-068
       FCI LORETTO
       FEDERAL CORRECTIONAL INSTITUTION
       P.O. Box 1000
       Cresson, PA 16630




                                                8
